DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the forming force" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 12 nor claim 8 from which claim 12 depends has established densification is achieved by applying a forming force (reference claims 6 and 16); hence, reference to the forming force lacks antecedent basis.  For examination purposes, claim 12 will be read to include limitations recited in either claim 6 or 16. 
Claim 15 recites the limitation "the first and second materials" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 from which claim 15 depends refers to the cementitious materials as “at least two cementitious materials” and not as “a first cementitious material” and “a second cementitious material” as in claims 1 and 8.  Claim 15 should be changed to “the at least two cementitious materials”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-11 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weaver (WO 2001/61121 A1; as provided), in view of Uchida (US 5,429,676) and Ruckstuhl (US 4,869,660).
Regarding claim 1, Walsh teaches a method for making a multi-zone cementitious product (Figures 8-9 and 12; pages 05-06) comprising the steps of: 
preparing a first and a second cementitious material (58, 60 in Figures 7, 11; page 12, the difference between the first and second materials may be in their respective weights and/or their respective colors); 
providing a mold with at least one mold cavity (40 in Figure 7, 42 in Figure 10);
inserting at least one zone separator into the mold cavity (panels 52 of intermediate form 50);
depositing the first and second cementitious materials into the mold cavity (page 12, a quantity of a first material 58 is poured into each of the first spaces 54 and a quantity of a second material 60 different form the first material 58 is poured into the second space 56), the materials separated by the zone separator (as shown in Figures 5 and 10, panels 52 separate space 54 from space 56);
removing the at least one zone separator from the mold cavity (page 12, after the first and second materials are poured…the panels of the intermediate form are removed), the removal of the zone separator forming a boundary between the first and second cementitious materials in the mold cavity (as shown in Figures 7 and 12; page 12, first material is represented by diagonal cross-hatching from left to right, second materials by diagonal cross-hatching from right to left);
disrupting the boundary between the first and second materials in the mold cavity (page 13, excess material is scraped to fill gaps created by the removal of the panels and thereby forming a unitary body; e.g. materials are intermingled at the boundary per paragraph 0075 of the instant Specification); 
densifying, by vibrating, the first and second cementitious materials in the mold to form an uncured multi-zone cementitious product (page 13, mold is vibrated…causes the removal of air pockets…to fill the gaps and form the two-block unitary body); and
curing the uncured multi-zone cementitious product (page 13, sufficient period of baking in an oven).
Walsh teaches all the elements of claims 1, 8 and 13 as discussed above but does not disclose the mold being provided in a molding machine, filling and transferring the cementitious material from hoppers to a feed carriage of the mold machine, inserting a transfer plate under/into the mold, moving the feed carriage to and from the hoppers to deposit the cementitious material into the mold, nor ejecting the uncured multi-zone cementitious product from the mold.
Uchida discloses an apparatus and corresponding method for making a multi-component cementitious product, comprising: a molding machine (Figures 3-4) having a plurality of hoppers (large-sized vessel 32, being three distinct vessels; e.g. hoppers), and a feed carriage having a plurality of cavities (small-sized vessel 14, as shown, small-sized vessel comprises multiple compartments).  At least two distinct cementitious materials (B, W) are supplied in the large-sized vessel, and thereafter is transferred to the compartments of the small-sized vessel for depositing on a transfer plate (col. 4, lines 38-50, pattern is formed by supplying the three kinds of particles via the supply ports-onto the surface).  With regards to moving the small-sized vessel to and from the large-sized vessel, the configuration would necessarily require the small-sized vessel to return to the large-sized vessel for refilling of the cementitious material.  Additionally, Uchida discloses the pattern can be formed on any given surface such as a sheet (e.g. transfer plate; col. 4, lines 11-12).
Ruckstuhl teaches a  method of making a concrete block using a box mold (Figure 1; col. 3, lines 29-30, movable sidewall 4 of a box mold), comprising placing a support board (13) below the box mold (col. 4, lines 19-25, it is disposed on a…carriage…and is positioned directly underneath the mold), supplying concreted into the mold cavity (col. 4, lines 40-51, movement of the mobile hopper to and fro across the mold, filling…with concrete), densifying the concrete via pressure and vibration (col. 4, lines 52-61, substantial pressure is applied to…plunger and it beings to vibrate at the same time…thus is given ideal compression), and raising the mold from the support board to release the concrete block for further curing (e.g. ejecting; col. 5, lines 18-21, lines 31-33).
As both Walsh and Uchida relate to methods of making multi-zone cementitious products, it would have been obvious for one of ordinary skill in the art to supply the cementitious materials in the manner and means disclosed by Uchida; specifically, using a mold machine with a plurality of hoppers and a feed carriage as Uchida provides a suitable means for achieving the desired goal of depositing multiple cementitious materials. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results.  Likewise, as both Walsh and Ruckstuhl relate to forming cementitious products using box molds, it would have been obvious to eject the uncured product from the mold in the manner disclosed by Ruckstuhl as this is combining prior art elements according to known methods to yield predictable results (of releasing a box mold from a product).  Walsh similarly discloses removal of the inner and outer forms of the box mold to expose the cementitious product (page 13 of Walsh).  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
	Regarding claims 4, 11 and 15, Walsh, as modified by Uchida and Ruckstuhl, further discloses the boundary between the first and second cementitious materials is disrupted mechanically (page 13,  material is physically scraped off such that adjacent portions of the quantities of first and second materials fill any gaps created by removal of the panels).
Regarding claims 6, 10 and 16, Walsh, as modified by Uchida and Ruckstuhl, further discloses densification is achieved by applying a forming force to the material in the mold (col. 16, lines 21-35; col. 17, lines 2-3 of Uchida; col. 4, lines 52-61 of Ruckstuhl, pressure is applied via a plunger).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walsh, in view of Uchida, Ruckstuhl and FR 2231236 A5 (translation as provided, herein referred as 'Ruetgers').
Regarding claim 5, Walsh, as modified by Uchida and Ruckstuhl, teaches all the elements of claim 2 but does not disclose the zone separator includes a plurality of prongs that disrupt the boundary when the zone separator is removed from the mold.  However, as disclosed by Uchida, vibration as well as physical disruption is imparted to the boundary between the cementitious materials (col. 18 of Uchida, lines 3-10, rubbing with a brush or comp).  Hence, It would have been obvious to have further modified the invention of Walsh and provided prongs in the zone separator to further intermingle by physical densification of the first and second cementitious materials during removal as this is combining prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Alternatively, Ruetgers discloses a method of forming a multi-zone cementitious product (Figure 2; page 2, lines 44-50), comprising pouring a first and second cementitious material (page 3, lines 113-121, normal concreate and synthetic resin concrete) into distinct zones (inner region 14 and edge regions 12a-12d) of a mold (formwork 10 ) separated by partition plates (16).  The partition plates are thereafter removed to allow the first and second cementitious materials to intermingle and form a bond (page 4, lines 130-132).  Ruetgers further discloses providing the partition plates with openings to allow the cementitious to better bind together (page 4, lines 134-136, instead of continuous separation plates, plates separated…with sieves, through the openings of which can establish the desired connection between the cement concrete and the synthetic resin concrete).  Removal of these non-continuous partition plates from the mold also better intermingle the cementitious materials (page 4, lines 142-143, the inner region and the region of the ridges are connected by interpenetrating each other, along irregular separation surfaces 16’).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel of Walsh with openings, as disclosed by Ruetgers as Ruetgers discloses this improves intermingling, e.g. bonding, of the cementitious materials during removal of the plate.  With respect to the providing the panel with prongs to disrupt the boundary during removal, one of ordinary skill in the art would have found it obvious to provide prongs, or the like, as opposed to openings as a matter of design choice for the same purpose of improving intermingling during removal of the panel.

Claims 7, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walsh, in view of Uchida and Ruckstuhl, as applied to claim 6, 8 and 16 above, and further in view of Haberle (US 3,925,000).
Regarding claims 7, 12 and 17, Walsh, as modified by Uchida and Ruckstuhl, teaches all the elements of claims 6, 8 and 16, but does not disclose the direction of the forming force with respect to the boundary.  However, as illustrated in Figures 5-6 of Walsh, the panels (52) are inserted and removed in the vertical direction.  Hence, the boundary formed between the first and second cementitious materials is perpendicular to the bottom of the mold box.  Considering the plunger of Ruckstuhl compresses and applies a forming force in the vertical direction (Figure 3 of Ruckstuhl), it would be obvious to one of ordinary skill in the art the plunger applies the forming force in a direction non-parallel to the boundary.
Alternatively, Haberle discloses an apparatus and corresponding method for compacting a cementitious material (fresh concrete 2 in Figures 1-2) in a mold box or mold (11) using a compacting member (22) with a conical bottom (23).  A transfer plate (19) is placed within the mold box and removed with the material after compaction (col. 5, lines 42-45).  The bottom shape of the compacting member allows setting an angle of inclination non-parallel to the surface of the fresh concrete (col. 5, lines 58-63).  Haberle further discloses compacting in the disclosed manners keeps lateral forces from overstressing the mold box  (col. 3, lines 37-45).  As Haberle and modified Walsh disclose compacting cementitious materials in a mold box using a compacting member, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the compacting force at an angle to alleviate stress to the molding box, as disclosed by Haberle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scherer (US 2003/0182011 A1) discloses ejection a compacted cementitious product from a mold (Figure 9).
Foppe (US 2015/0290836 A1) discloses a concrete molding machine, comprising a plurality of hoppers and a feed carriage (Figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/28/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715